DETAILED ACTION
	This Office Action is in response to applicants’ RCE filed on 01/04/2022.  Claims 1-3, 5-8, 10-18 and 20 are pending in the present office action.

Claim Objections
	Claims 2 and 3 are objected for failing to define the Ys expressions cited in the claims.  Correction is required.
	Claim 1 cited “a second an artificial neural network model”.  It is unclear for the related feature.  Correction is required. 
	Claim 15 cited “the second an artificial neural network”.  It is unclear for the cited feature.  Correction is required.
	A cited feature of “a second an artificial neural network” is unclear.  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2. 	Claims 1-3, 5-8, 10-18 and 20 are rejected under 35 U.S.C. §101 because claims are directed to judicial exceptions enumerated groupings of mathematical concepts and abstract ideas to mathematically compute fluid flow data without significantly more. The claim recited
a flow analysis apparatus for predicting dynamics of fluids around a structural component using artificial neural network models, comprising a processor and memory including computer 
 	(a) a model deriver configured to generate a flow analytic model by using analytic data used for numerical analysis;
(b) a flow analyzer configured to predict an output signal of numerical analysis repeated a specified number of iterations for a plurality of cells by using the flow analytic model for simulating numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around the structural component; and
 	(c) an analysis optimizer configured to perform optimization for the output signal predicted by the flow analyzer, wherein the model deriver comprises:
 	a storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals;
 	generating a first artificial neural network model using the stored analytic data, wherein the first artificial neural network model predicts an input signal contributing to an output signal of numerical analysis repeated a specified number of iterations among the plurality of input signals;
generating a second artificial neural network model using the stored analytic data and the input signal predicted by the first artificial network model, wherein the second an artificial neural network model predicts the output signal of numerical analysis repeated a specified number of iterations.

 	

a numerical analyzer configured to derive analytic data comprising an input signal and an output signal corresponding to the input signal by performing numerical analysis by CFD with respect to the plurality of cells that divide the space around the structural component;
a signal generator configured to derive the input signal contributing to the output signal of numerical analysis repeated a specified number of iterations by inputting the analytic data comprising the input signal and the output signal derived from the numerical analyzer to the first artificial neural network; and
an analyzer configured to derive the output signal of numerical analysis repeated a specified number of iterations by inputting the output signal of the analytic data derived from the numerical analyzer and the contributing input signal derived from the signal generator to the second artificial neural network model. 
With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve for CFD. The concept is to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. The dynamic model is related to analytical data, system signals, and the mathematical models. It is a mathematical idea using mathematical models for the data analysis and data training for the neural network because it utilizes various fluid equations in state space design for the analysis and it generates data for the analysis. The mathematical models include numerical analysis, dynamic flow equation, analyzer for computing the fluid flow equations, data in the training neural model input and mechanism to transfer data from one math model to others. These models are well known mathematical concepts and used in the CFD modeling. The cited mathematical models do not 
This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and results from the models are data representation. The numerical analysis without real data does not generate a real and true values for a practical application. The artificial neural networks as cited are for training data and obtaining data for the fluid model analysis. 
It is important to note that a mathematical concept need not be expressed in mathematical symbols because words used in a claim operating on data to solve a problem can serve the same purpose as a formula.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system of modeling, and understood for implementation. Claim 1 is nonstatutory subject matter.
It is merely adding a generic, computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. 
Claim 2 cited the flow analysis apparatus of claim 1, wherein the analysis optimizer derives primary optimization data by optimizing the output signal primarily through an Equation as Claimed. This is related to a mathematical expression for an optimizer with different conditions and requirements. The claim is nonstatutory subject matter for failing to integrate the claimed optimized into a real and practical application.


Claim 5 cited the flow analytic model, generating models for predicting an output signal of numerical analysis repeated a specified number of iterations among the plurality of input signals through the analytic data and an analytic model for predicting an output signal of numerical analysis repeated a specified of iterations using the analytic data. The claim is related to mathematical analysis for the analytic model.  The generated data representation in the numerical analysis is nonstatutory subject matter for failing to integrate to a practical application.
Claim 6 recited the analytic model for data prediction. The cited mathematical representation for the prediction is nonstatutory subject matter for failing to integrate the analysis into areal and practical application.
Claim 7 cited the analytic model to predict the numerical data in the analysis model. It is nonstatutory subject matter for its data representation and abstract concept in the data prediction to multiple analytical models.
Claim 8 cited limitations as parts of the flow analysis apparatus for predicting dynamics of fluids around a structural component using artificial neural network models, comprising a processor and memory including computer program commands, the memory and program commands configured to, with the processor, enable the apparatus to be used for at least:
a flow analyzer configured to perform flow analysis for a plurality of cells that divide a space around the structural component or target component by using a flow analytic model for 
 and an analysis optimizer configured to optimize a plurality of output signals that are a result of the flow analysis.
With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve for CFD. The concept is to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. The cited optimizer is to analyze noise and output data.   Cited artificial intelligent neural network is for training data and generating data representation for the fluid flow analysis.  It is a mathematical idea using mathematical models for the analysis because it utilizes various fluid equations in state space design for the analysis.
The mathematical models include numerical analysis, dynamic flow equation, analyzer for computing the fluid flow equations, data input and mechanism to transfer data from one math model to others. These models are well known mathematical concepts and used in the CFD modeling. The cited mathematical models do not provide a clear structure to integrate the models into a realizable system to produce a useful and practical solution.
This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and results from the models are data representation. The numerical analysis without real data does not generate a real and true values for a practical application.  Data generated for the analysis by neural network does 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system of modeling, and understood for implementation. Claim 8 is nonstatutory subject matter.
Claim 10 recited the flow analysis apparatus of claim 9, wherein the primary optimizer derives primary optimization data by optimizing the output signal primarily through a state equation. The claim is related to optimize data in the analysis process. It is nonstatutory subject matter for failing to integrate the process into areal and practical application for CFD behavior.
Claim 11 recited the flow analysis apparatus of claim 10, wherein the secondary optimizer derives secondary optimization data by optimizing the primary optimization data secondarily through the state equation. The claim is nonstatutory subject matter for its data representation in the mathematical analysis over analytical models.
Claim 12 cited the flow analysis apparatus of claim 9, wherein the filter removes noise of the result of the flow analysis through at least one filter among an averaging filter, a moving average filter, a low-pass filter, a high-pass filter, a band-pass filter, and a Kalman filter. This is a mathematical analysis in the data processing without showing any integration process to the numerical analysis model to generate a real solution activity for practical application. The claim is nonstatutory subject matter.
Claim 13 recited the flow analysis apparatus of claim 8, wherein the flow analyzer comprises:

a signal generator configured to derive an input signal contributing to an output signal of numerical analysis repeated a specified number of iterations by inputting the analytic data comprising the input signal and the output signal to a signal generating model; and
an analyzer configured to derive an output signal of numerical analysis repeated a specified number of iterations by inputting the output signal of the analytic data and the contributing input signal to the analytic model. This is related to mathematical analysis based on the analytical data model. It is nonstatutory subject matter for failing to integrate data in the model to generate and convert the data analysis into a real solution activity for a practical application.
Claim 14 recited the flow analysis apparatus of claim 13, further comprising a model deriver configured to generate a flow analytic model for simulating the numerical analysis by the Computational Fluid Dynamics (CFD). The claim is related to model analytical process. It related to a mathematical model and abstract data for the analysis. It is nonstatutory subject matter.
Claim 15 recited the flow analysis apparatus of claim 14, wherein the model deriver comprises:
an analytic data storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals;

generating the second artificial neural network model using the stored analytic data and the input signal predicted by the first artificial network, wherein the second artificial neural network model predicts the output signal of numerical analysis repeated a specified number of iterations. 
This is related to analytical models and training model for the data analysis.   It is nonstatutory subject matter for its mathematical model in the analysis.  Data in the neural networks is to analyze the fluid flow.  It is not integrated for practical applications. 
Claims 16 and 17 recited the flow analysis apparatus of claim 15, wherein the signal generating model derives the input signal contributing to the output signal of the numerical analysis performed multiple times iterations through a state equation.  It is nonstatutory subject matter for the reason of data representations in the numerical analysis.

Claim 18 cited a flow analysis method for predicting dynamics of fluids around a structural component using artificial neural network models, comprising:
storing, by a storage in a model deriver, analytic data comprising a plurality of input signals used for a numerical analysis and a plurality of output signals corresponding for each of the plurality of input signals:


deriving, by a flow analyzer, a plurality of output signals by performing flow analysis for a plurality of cells that divide a space around a component by using the flow analytic model for simulating numerical analysis by Computational Fluid Dynamics (CFD); and
performing, by an analysis optimizer, optimization for the plurality of output signals,
wherein the generating the flow analytic model comprises:
generating a first artificial neural network model using the stored analytic data wherein the first artificial neural network model predicts an input signal contributing to an output signal of numerical analysis repeated a specified number of iterations among the plurality of input signals;
generating a second artificial neural network model using the stored analytic data and the input signal predicted by the first artificial network model, wherein the second artificial neural network model predicts the output signal of numerical analysis repeated a specified number of iterations,
wherein the performing the optimizing comprises: removing, by a filter, noise in each of the plurality of output signals;
optimizing, by a primary optimizer, the output signal from which the noise has been removed primarily, and optimizing, by a secondary optimizer, the primarily optimized output signal secondarily.
With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve for CFD. The concept is to represent analytic 
data, system signals, and the mathematical models. It is a mathematical idea using mathematical models for the analysis because it utilizes various fluid equations in state space design for the analysis. The mathematical models include numerical analysis, dynamic flow equation, analyzer for computing the fluid flow equations, data input and mechanism to transfer data from one math model to others. These models are well known mathematical concepts and used in the CFD modeling. These models are well known mathematical concepts and used in the CFD modeling. The cited mathematical models do not provide a clear structure to integrate the models into a realizable system to produce a useful and practical solution.
This judicial exception is not integrated into a practical application because the analytic models and numerical analysis with training data models as claimed are for model analysis and results from the models are data representation. The numerical analysis without real data does not generate a real and true values for a practical application.
It is important to note that a mathematical concept need not be expressed in mathematical symbols because words used in a claim operating on data to solve a problem can serve the same purpose as a formula.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system of modeling, and understood for implementation. It is merely adding a generic, computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically 
Claim 18 is nonstatutory subject matter.
Claim 20 recited the flow analysis method of claim 19, wherein the optimizing the output primarily comprises: deriving, by the primary optimizer, primary optimization data by optimizing signal data. The claim is related to optimize data in the fluid flow analysis. It is nonstatutory subject matter.

Response to Arguments
 	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicants’ argument that the claimed invention provides a solution to conventional numerical analysis and a subject matter eligibility, the examiner responds the claimed invention is directed to a judicial exception, using mathematical concepts such as numerical analysis, analytical model and neural network to analyze fluid flow data for the fluid flow analysis. 
With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve for CFD. The concept is to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. The dynamic model is related to analytical 
This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and results from the models are data representation. The numerical analysis without real data does not generate a real and true values for a practical application. The artificial neural networks as cited are for training data and obtaining data for the fluid model analysis. 
It is important to note that a mathematical concept need not be expressed in mathematical symbols because words used in a claim operating on data to solve a problem can serve the same purpose as a formula.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system of modeling, and understood for implementation. Claims are nonstatutory subject matter.



Conclusion 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 












/THAI Q PHAN/Primary Examiner, Art Unit 2147